Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 5/8/2020 is made of record.  Claims 1-14 are currently pending in the application.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to method of preparing a polyamide.
Group II, claim(s) 10-14, drawn to polyamide and parts comprising the polyamide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I to II lack unity of invention because even though the inventions of these groups require the technical feature of polyamide prepared by anionic polymerization of lactam in the presence of initiator, molecular weight controller and activator, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Loyen et al (US 2005/0197446 A1).  Specifically, Loyen et al teach polyamide prepared by anionic polymerization of lauryl lactam in the presence of a catalyst, an activator, and an amide (abstract).  See example 1, wherein the process comprises polymerizing lauryl lactam in the presence of sodium hydride as the catalyst, stearyl isocyanate as the activator, and EBS (i.e. molecular weight controller).

During a telephone conversation with Sunhee Lee on 7/20/2022 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/763,793. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of polymerizing lactam by anionic polymerization reaction wherein the process comprises including alkali metal as an initiator, molecular weight controller and carbon dioxide as an activator in combination with other activators in overlapping amounts.  The polymerization conditions and conversion rate are the same in both copending and present claims. The copending claims are broader in scope with respect to the species of lactam and molecular weight controller and fully encompass the scope of present claims.
Present claims are silent with respect to rate of adjusting addition amount of activator.
However, present claims use the transitional phrase “included” which is synonymous with “comprising” and inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9-13 of copending Application No. 16/763,792. Although the claims at issue are not identical, they are not patentably distinct from each other because method of polymerizing lactam by anionic polymerization reaction wherein the process comprises including alkali metal as an initiator, molecular weight controller and carbon dioxide as an activator in combination with other activators such as octadecyl isocyanate in overlapping amounts.  The copending claims are broader in scope with respect to the species of molecular weight controller, polymerization temperature and fully encompass the scope of present claims.
Present claims are silent with respect to the inclusion of nucleating agent in the process of preparing the polyamide; and copending claims are silent with respect to reaction time of dependent claim 7 in present application.
However, present claims use the transitional phrase “included” which is synonymous with “comprising” and inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.
Regarding reaction time, copending claims are open to any polymerization time including the time of 0.5 minutes to 120 minutes and is within the scope of one skilled in art prior to the filing of present application, absent evidence to the contrary
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/764,099. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of polymerizing lactam by anionic polymerization reaction wherein the process comprises including alkali metal as an initiator, molecular weight controller in overlapping amounts and carbon dioxide as an activator.  The polymerization conditions and conversion rate are the same in both copending and present claims. The copending claims are broader in scope with respect to the species of lactam, and amount of carbon dioxide and fully encompass the scope of present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/295,832. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of polymerizing lactam and/or a combination of lactams by anionic polymerization reaction wherein the process comprises including alkali metal as an initiator, molecular weight controller and carbon dioxide as an activator in combination with other activators in overlapping amounts.  The polymerization temperatures overlap and conversion rate are the same in both copending and present claims. 
Copending claims are silent with respect to reaction time of dependent claim 7.
However, copending claims are open to any polymerization time including the time of 0.5 minutes to 120 minutes and is within the scope of one skilled in art prior to the filing of present application, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/767,331. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of polymerizing lactam by anionic polymerization reaction wherein the process comprises including alkali metal as an initiator, molecular weight controller and carbon dioxide as an activator in combination with other activators in overlapping amounts.  The polymerization reaction time and conversion rate are the same, and polymerization temperature is in the overlapping ranges. 
Present claims are silent with respect to end-capping agent.
However, present claims use the transitional phrase “included” which is synonymous with “comprising” and inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/767,406. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of polymerizing lactam by anionic polymerization reaction wherein the process comprises including alkali metal as an initiator, molecular weight controller and carbon dioxide as an activator in combination with other activators in overlapping amounts.  The polymerization conditions and conversion rate are the same in both copending and present claims. The present claims are fully anticipated the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/767,433. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of polymerizing lactam by anionic polymerization reaction wherein the process comprises including alkali metal as an initiator, molecular weight controller and carbon dioxide as an activator in combination with other activators in overlapping amounts.  There is overlap in the polymerization temperatures.
Coepnding claims are silent with respect to the polymerization time and conversion rate.
However, copending claims are open to any polymerization time including the time of 0.5 minutes to 120 minutes and is within the scope of one skilled in art prior to the filing of present application, absent evidence to the contrary.  Additionally, given that the polymerization conditions in present and copending claims are substantially similar, one skilled in art prior to the filing of present application would have a reasonable basis to expect copending process to have a conversion rate of 95% or more.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “activator comprises at least one selected from the group consisting of benzoyl chloride … (HDI)” and fails to further limit the activator which includes carbon dioxide in independent claim 1 on which this claim is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 4,739,007) in view of Xia et al (US 2014/0048738 A1).
Regarding claim 1, Okada et al disclose polyamide polymer matrix (abstract).  The addition of base catalyst and activator causes anionic polymerization (col. 6, lines 54-55) which reads on anionic ring-opening polymerization in present claim 1.  Polyamide is prepared by polymerization of 100 g of €-caprolactam (i.e. reads on lactam and its amount in present claim 1) in the presence of 2.4 g of sodium hydride (i.e. reads on alkali metal initiator and its amount in present claim 1), and 1.37 g (i.e. about 0.0088 moles) of N-acetylcaprolactam, (an activator) (col. 11, lines 8-27).
Okada et al fail to disclose polymerization in the presence of carbon dioxide as an activator and its amount; and molecular weight controller and its amount.
However, regarding polymerization in the presence of carbon dioxide as an activator and its amount, Okada et al in the general disclosure teach that examples of accelerators (i.e. activators) include carbon dioxide (col. 7, lines 3-7).  Therefore, in light of the teachings in general disclosure of Okada et al, it would have been obvious to one skilled in art prior to the filing of present application, to include functionally equivalent activator such as carbon dioxide in amounts of 0.0088 moles (i.e. about 0.38 parts by weight based on 100 parts by weight of the lactam), in the polymerization process of the €-caprolactam, absent evidence to the contrary.
Regarding molecular weight controller and its amount; Xia et al in the same filed of endeavor teach polymer composite comprising polyamide (abstract).  Polyamide is a polymer formed by polymerization of lactam as monomer (paragraph 0014).  The polymerization includes a step of polymerizing 100 parts by weight of lactam in the presence of 0.01 to 5 parts by weight of catalyst and 0.001 to 1 part by weight of molecular weight regulator (paragraph 0026) which overlaps with the amount of molecular weight controller in present claim 1.  The molecular weight regulator is capable of regulating the molecular weight of polyamide (paragraph 0028).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Xia et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include molecular weight regulator, of Xia et al, in overlapping amounts in the polymerization process, of Okada et al, for regulating the molecular weight of polyamide, if desired by one skilled in art.
Regarding claim 2, see example 4, of Okada et al, wherein €-caprolactam is used as a monomer (col. 11, lines 8-27).
Regarding claim 3, Xia et al teach that polymer is a polymer or a homopolymer formed by the polymerization of lactam as a monomer, preferably nylon 6/12 (paragraph 0014).  It is noted that nylon 6 is obtained from caprolactam and nylon 12 is obtained from laurolactam. Therefore, in light of the teachings in Xia et al, it would have been obvious to one skilled in art prior to the filing of present application to prepare a preferred nylon 6/12 using equal amounts of laurolactam and caprolactam, in the polymerization process of Okada et al, absent evidence to the contrary.
Regarding claim 4, examples of activators, in Okada et al, include N-acetyl caprolactam (col. 7, lines 3-7).
Regarding claim 5, see example 4, of Okada et al, wherein sodium hydride is used as a base catalyst (col. 11, lines 8-11).
Regarding claim 6, examples of molecular weight regulators, in Xia et al, include organic monomamines such as hexylamine (paragraph 0028).
Regarding claims 7 and 9, see Table 3 (example 6), of Okada et al, wherein the polymerization temperature is 2250C (i.e. reads on polymerization temperature in present claim 9) and polymerization time is 30 minutes (i.e. reads on polymerization reaction time in present claim 7).
Regarding claim 8, see Table 1, of Okada et al, wherein the yield of polyamide is 100% (i.e. reads on conversion rate of 95% or more in present claim 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764